On a petition for a rehearing, counsel for appellee urges upon us that the evidence showed that Helen V. Newberry had been the owner of the land in controversy prior to the conveyance to Jordan, and that, under such circumstances, no presumption that the subsequent conveyance from Newberry to his wife, sought to be set aside in this action, was in fraud of creditors, would arise.
No such claim is made in the pleadings, and it appears from the evidence that the land was sold to Jordan, and by Jordan *Page 519 
conveyed to Newberry, in pursuance of a decree in a case in which Mrs. Newberry was a party.
In this situation, we think the fact, as claimed by appellee, that Mrs. Newberry at one time held the title, even if established by the evidence, placed no additional burden upon appellant.
Petition for rehearing overruled.